Exhibit 21.1 We currently conduct our operations through subsidiaries.The names and ownership structure of our subsidiaries are set forth in the chart below. Name Jurisdiction of Incorporation or Organization Ownership Percentage Metalline, Inc. (“Metalline”) Colorado, USA 100% by Silver Bull Contratistas de Sierra Mojada S.A. de C.V. Mexico 98% by Silver Bull and 2% by Metalline Minera Metalin S.A. de C.V. Mexico 99.998% by Silver Bull and 0.002% by Metalline Minas De Coahuila SBR S.A. de C.V. Mexico 100% by Minera Metalin S.A. de C.V. Dome Ventures Corporation (“Dome”) Delaware, USA 100% by Silver Bull Dome Asia Inc. British Virgin Islands 100% by Dome Dome International Global Inc. British Virgin Islands 100% by Dome Dome Minerals Nigeria Limited Nigeria 99.99% by Dome International Global Inc. Dome Ventures SARL Gabon Gabon 100% by Dome International Global Inc. African Resources SARL Gabon Gabon 100% by Dome InternationalGlobal Inc.
